Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 7/27/2022. 

Examiner's Recommendations
The following are suggestions for the Applicants to overcome the rejections in the current office action; however, an additional search would be required in order to determine allowability:
1. (Currently Amended) A method, comprising: 
receiving parameters associated with an existing network configuration, customer usage, and a network demand; 
determining candidates for recommendations of locations for potential new cell sites, the locations corresponding to existing sectors within a geographical region associated with the network, wherein the determining is based on the existing network configuration and customer usage;
predicting a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell sites, wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates; 
selecting network upgrades based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact;
designing, on a map, a first area and a second area within the geographical region, the first area having a higher traffic density than the second area;
designing, on the map, based on the received parameters, circles around existing cell sites within the geographical region;
designing, on the map, potential new cell site locations outside the circles and within the first area;
predicting traffic offload of the network based on the potential new cell site locations; 
selecting, based on the traffic offload prediction, locations of the potential new cell sites; and
adjusting the received parameters based on the locations of the potential new cell sites, the network demand, and the predicted traffic offload.
2. (Previously Presented) The method of claim 1, further comprising: identifying bins associated with each sector in the geographical region; and determining, for each sector, inter-site radii between the existing cell sites and potential new cell sites.  
3. (Previously Presented) The method of claim 2, further comprising: -2-Docket No. 20190597 Application No.: 16/908,890 identifying bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; excluding potential new cell sites which are within a predetermined proximity to the existing cell sites; and selecting a new cell site associated with bins having the largest amount of traffic.  
4. (Previously Presented) The method of claim 3, further comprising: selecting additional new cell site placements iteratively which exclude overlapping wireless coverage, wherein each additional new cell site placement is associated with reduced traffic for the existing cell sites.  
5. (Original) The method of claim 1, wherein the existing network configuration comprises at least one of existing wireless coverage, existing cell site locations, time slot data, or radio resource control (RRC) data.  
6. (Previously Presented) The method of claim 1, further comprising: predicting network settings of new cell sites.  
7. (Original) The method of claim 1, wherein selecting network upgrades comprises: determining an optimal cell site upgrade based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration, or available spectrum.  
8. (Original) The method of claim 7, wherein determining the optimal cell site upgrade includes at least one of adding additional transmission paths transmitters, providing additional carriers, improving a cell antenna, providing additional spectrum, or providing an additional cell site.  
9. (Cancelled)  
10. (Currently Amended) A device, comprising: 
a transceiver that communicates over a wireless channel; 
a memory configured to store instructions; and 
a processor, coupled to the transceiver and the memory, wherein the processor is configured to execute the instructions stored in the memory to: 
receive parameters associated with an existing network configuration, customer usage, and a network demand, 
determine candidates for recommendations of locations for potential new cell sites, the locations corresponding to existing sectors within a geographical region associated with the network, wherein the determining is based on the existing network configuration and customer usage, 
predict a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell  sites, wherein the instructions further cause the processor to determine an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates,
select network upgrades based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact,
design, on a map, a first area and a second area within the geographical region, the first area having a higher traffic density than the second area,
design, on the map, based on the received parameters, circles around existing cell sites within the geographical region,
design, on the map, potential new cell site locations outside the circles and within the first area,
predict traffic offload of the network based on the potential new cell site locations,
select, based on the traffic offload prediction, locations of the potential new cell sites, and
adjust the received parameters based on the locations of the potential new cell sites, the network demand, and the predicted traffic offload.
11. (Previously Presented) The device of claim 10, wherein the instructions further cause the processor to: identify bins associated with each sector in the geographical region; and determine, for each sector, inter-site radii between the existing cell sites and potential new cell sites.  
12. (Previously Presented) The device of claim 11, wherein the instructions further cause the processor to: identify bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; exclude potential new cell sites which are within a predetermined proximity to the existing cell sites; and select a new cell site associated with bins having the largest amount of traffic.  
13. (Previously Presented) The device of claim 12, wherein the instructions further cause the processor to: select additional new cell site placements iteratively which exclude overlapping coverage, wherein each additional new cell site placement is associated with reduced traffic for the existing cell sites.  
14. (Original) The device of claim 10, wherein the existing network configuration comprises at least one of existing wireless coverage, existing cell site locations, time slot data, or radio resource control (RRC) data.  
15. (Previously Presented) The device of claim 10, wherein instructions further cause the processor to predict network settings of new cell sites.  
16. (Original) The device of claim 10, wherein instructions to select network upgrades further causes the processor to: determine an optimal cell site upgrade based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration, or available spectrum.  
17. (Original) The device of claim 16, wherein determining the optimal cell site upgrade includes at least one of adding additional transmission paths, providing additional carriers, improving a cell antenna, providing additional spectrum, or providing an additional cell site.  
18. (Cancelled)  
19. (Currently Amended) A non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to: 
receive parameters associated with an existing network configuration, customer usage, and a network demand; 
determine candidates for recommendations of locations for potential new cell sites, the locations corresponding to existing sectors within a geographical region associated with the network, wherein the determining is based on the existing network configuration and customer usage;-6-Docket No. 20190597
predict a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell  sites, wherein the instructions further cause the processor to determine an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates; 
select network upgrades based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact;
designing, on a map, a first area and a second area within the geographical region, the first area having a higher traffic density than the second area;
designing, on the map, based on the received parameters, circles around existing cell sites within the geographical region;
designing, on the map, potential new cell site locations outside the circles and within the first area;
predicting traffic offload of the network based on the potential new cell site locations; 
selecting, based on the traffic offload prediction, locations of the potential new cell sites; and
adjusting the received parameters based on the locations of the potential new cell sites, the network demand, and the predicted traffic offload.
20. (Previously Presented) The non-transitory computer-readable medium of claim 19, wherein the instructions further cause the processor to: identify bins associated with each sector in the geographical region; and determine, for each sector, inter-site radii between the existing cell sites and potential new cell sites.  
21. (Previously Presented) The method of claim 1, further comprising: producing a ranked list for locations of the potential new cell sites, wherein the ranked list is based upon an improvement each potential new cell site provides with respect to traffic exchanged by the existing cell sites.  
22. (Previously Presented) The device of claim 10, wherein the instructions further cause the processor to: produce a ranked list for locations of the potential new cell sites, wherein the ranked list is based upon an improvement each potential new cell site provides with respect to traffic exchanged by the existing cell sites.

Claim Interpretation
Method claim 1 reads as follows: 1. (Currently Amended) A method, comprising: 
receiving parameters (no weight is given to claimed "receiving", because the claim does not require a "sending" node, and a mere existence of "parameters" implies that they have been "received"; in other words, a reference teaching "parameters" would anticipate claimed "receiving parameters") associated with (claimed “associated with” is very broad, and is met by any type of association in a reference; a plurality of elements are associated with each other merely because they are, for example, mentioned in a same reference) an existing network configuration, customer usage, and a network demand;
determining candidates for recommendations of locations for potential new (claimed "candidates", "recommendations", "potential", "new", are all redundant terms, because they all have the same meaning when they precede claimed "cell sites") cell sites, the locations corresponding to (claimed “corresponding to” is very broad, and can be met by any type of correspondence between elements in a reference; a plurality of elements correspond to each other merely because they are, for example, mentioned in a same reference) sectors within a geographical region associated with (claimed “associated with” is very broad, as previously explained) the network, wherein the determining is based on the existing network configuration and customer usage;
predicting a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell site (interpreted as simply "predicting a performance impact on the network based on the determined new cell sites", since the remaining terms are redundant: "candidates", "recommendations", "potential"), wherein the predicting comprises determining an offload potential corresponding to (claimed “corresponding to” is very broad) a reduction in traffic for existing cell sites based on the determined candidates; and 
selecting network upgrades (claimed "network upgrades" are very broad, and can be met by any modification of the network) based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact.

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue that The Office Action states that claim 1 is directed to an abstract idea that is not integrated into a practical application. The applicant respectfully disagrees. Claim 1 is directed to patent eligible subject matter based on, for example, improvements in the functioning of a computer, or another improvement to a technology or technical field under Step 2A, Prong Two of the USPTO's subject matter eligibility guidance. Further, claim 1 is not directed to a judicial exception because it recites additional elements that integrates the claim into a practical application. Claim 1, as amended, recites that the predicting (a performance impact on the network) comprises "determining an offload potential corresponding to a reduction in traffic for existing cells sites based on the determined candidates" and "selecting network upgrades based on the recommendations." Therefore, claim 1 recites features which improve another technology or technical field, such as improving the functioning of network. As such and per MPEP 2106.04(d)(l), the features of claim 1 transform the claim into patent-eligible subject matter. In addition, the applicant respectfully asserts that claim 1 clearly integrates any such exception into a practical application for additional reasons. For example, claim 1 recites receiving parameters associated with an existing network configuration, customer usage and a network demand; determining candidates for recommendations of locations for potential new cell sites...; predicting a performance impact on the network ... wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates; and selecting network upgrades". Claim 1 clearly constitutes a practical application that imposes a meaningful limit and encompasses more than a drafting effort designed to monopolize any alleged judicial exception. That is, the features of claim 1 address a practical application of predicting a performance impact on a network based on candidates for potential new cell sites and then selecting network upgrades based on the predicted performance impact. Such features are clearly directed to a practical application and therefore, the features of claim 1 integrate any alleged abstract idea into a practical application associated with selecting network upgrades. In accordance with MPEP 2106.04 (d), claim 1 is therefore patent eligible for at least these additional reasons. Independent claims 10 and 19, although of different scope than claim 1 and each other, recite features similar to the features of claim 1. Accordingly, claims l 0 and 19 are patent eligible for reasons similar to the reasons provided for claim 1. Claims 2-8 and 21 depend on claim 1, claims 11-17 and 22 depend on claim 10, and claim 20 depends on claim 19. Accordingly, each of claims 2-8 11-17 and 20-22 is directed to patent-eligible subject matter for at least the reason that its respective independent claim is directed to patent-eligible subject matter. The applicant notes that the Office Action points to various references (U.S. Patent Application Publication No. 2014/0105134, hereinafter Buddhikot; U.S. Patent 6,526,279, hereinafter Dent; U.S. Patent Application Publication No. 2010/0271994, hereinafter Wolfe; and U.S. Patent Application Publication No. 2009/0191915, hereinafter Abramson) regarding alleged well known, conventional machines in the industry (Office Action - pages 23-24). The applicant respectfully asserts that these references do not disclose or suggest the features of claim 1, as evidenced by the fact that none of these references are cited in the rejections under 35 U.S.C. § 103. Further, the mere fact that these references may recite some generally well known elements used in the telecommunications industry does not mean that claim 1 does not integrate the alleged abstract idea into a practical application. Therefore, the applicant respectfully asserts that when each and every feature of claims 1, 10 and 19 are properly considered, Buddhikot, Dent, Wolfe, and Abramson fail to support the allegation that the claims themselves are well-understood, routine or conventional. That is, claims 1, 10 and 19 recite features not disclosed or suggested by the cited art and constitute a practical application that imposes a meaningful limit and encompasses more than a drafting effort designed to monopolize any alleged judicial exception. Therefore, the features of claims 1, 10 and 19 clearly integrate any alleged abstract idea into a practical application and are patent eligible for at least these additional reasons. Accordingly, reconsideration and withdrawal of the rejection of claims 1-8, 10-17 and 19-22 under 35 U.S.C. § 101 are respectfully requested.
Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because the current office action doesn't apply any rejections under 35 USC 101.
Argument 2: Applicants argue that Claim 1-8, 10-17, and 19-22 have been rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. The rejection is respectfully traversed. The Office Action states that the feature of claim 1 regarding "wherein the predicting comprises determining an offload potential of the potential new cell sites for the sectors to predict a reduction in traffic for existing cell sites" is indefinite. (Office Action - page 27). In particular, the Office Action asserts that the placement of the term "for the sectors to predict" is confusing and renders the claims indefinite. While not agreeing with the rejection, but to expedite prosecution, claim 1 has been amended to remove the term "for the sectors to predict" and is now believed to more clearly meet the requirements of 35 U.S.C. § 112(b). Claims 10 and 19 have been similarly amended. The application respectfully submits that claims 1, 10 and 19 now more clearly meet the requirements of35 U.S.C. § 112(b). Accordingly, withdrawal of the rejection of claim 1, 10 and 19, along with dependent claims 2-8, 11-17 and 20-22, under 35 U.S.C. § 112(b) is respectfully requested.
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because the amended claims require a new rejection analysis under 35 U.S.C. § 112(b), which is different from the previous one.
Argument 3: Applicants argue that Claims 1, 5-8, 10, 14-17, and 19 have been rejected under 35 U.S.C. § 103 as being unpatentable over Townley et al. (U.S. Patent Application Publication No. 2015/0031327; hereinafter Townley) in view of Fettweis et al. (U.S. Patent Application Publication No. 2010/0232529; hereinafter Fettweis), and further in view of Graham et al. (U.S. Patent Application Publication No. 2004/0214583; hereinafter Graham). The rejection is respectfully traversed. Independent claim 1, as amended, recites wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates. The combination of Townley, Fettweis, and Graham fails to disclose or suggest at least this feature. The Office Action admits that Townley as modified (by Fettweis) fails to disclose or suggest the previously claimed determining an offload potential feature (Office Action – page 37). The Office Action, however, states that Graham discloses the previously claimed feature and points to paragraphs 38-39 and Fig. 3 for support (Office Action - page 37). Graham is directed to forecasting growth and future system traffic for a wireless telecommunications system (Graham -Abstract and paragraph 35). More particularly, Graham discloses offloading algorithms that predict traffic for system sectors that offload traffic to and from other system sectors. For example, an offloading step predicts future traffic to be carried by a newly added system sector that has traffic offloaded from one or more existing system sectors. (See Graham at paragraph 36; emphasis added.) Graham at paragraph 37 discloses using objective services levels as inputs and estimates the resources needed to support such levels consistent with the growth predictions of overall traffic. Individual sectors that cannot support the objective services levels are identified as needing relief candidate sectors for these and other needs of the system service provider are identified in a cell site build plan. For each new cell on the build plan, a variable service date and traffic offload percentages are identified. The offload percentages are specific to the build plan being considered. A given amount of traffic is identified as offloadable from one or more sectors that precede it in time in the build plan. Graham at Fig. 3 and described in paragraph 38, discloses an estimated coverage area of a new sector 64 that is to be placed in a system 10 based on factors such as strongest server signal tests and other suitable predictive methods. A region 65 of the new sector 64 that overlaps the existing sector 12c represents the service area that is transferred to the new sector 64. The method disclosed by Graham incorporates estimates of the traffic to be offloaded from the existing sector 12c to the region 65 of the new sector 64, and progressively projects traffic for various points on a future timeline. Graham at paragraph 39 further discloses evaluating similar future points in time taking into account the impact to future growth to both donor and receiving sectors, thus covering future possible offload combinations of new and existing sectors. Graham, however, does not disclose or suggest determining candidates for recommendations of locations for potential cell sites and predicting an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates, as recited in amended claim 1. In contrast, Graham predicts an offload potential for sectors having predetermined, actual new sites with locations which have already been selected (based on strongest service signal tests and other suitable predictive methods; see Graham at paragraph 3 8). In other words, Graham does not determine candidates for recommendations of locations for potential new cell sites and predicting a performance impact comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates, as recited in amended claim 1. Graham merely discloses predicting offload traffic from an existing sector to a new sector. Since Graham does not disclose or suggest the claimed predicting a performance impact, Graham cannot further disclose or suggest selecting network upgrades based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact, as recited in claim 1. Townley and Fettweis also do not disclose or suggest these features. For at least these reasons, the combination of Townley, Fettweis and Graham does not disclose or suggest each of the features of amended claim 1. Accordingly, withdrawal of the rejection and allowance of claim 1 are respectfully requested.
Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the Graham reference is no longer in use; however, Goswami et al (Pub. No.: 2017/0150365), hereinafter Goswami, teaches entirely the third limitation (please refer to Goswami Fig. 8): predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) a performance impact on the network (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell in the subset may be determined; par. 62: a cell's offload potential may illustratively be determined based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; claimed "performance impact" equates to Goswami's traffic which could be offloaded) based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell site sites; Goswami Fig. 8 step 802 and par. 58: there is a routine that determines small cell candidate locations), wherein the predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) comprises determining an offload potential (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell is determined) corresponding to a reduction in traffic for existing cell sites based on the determined candidates (Goswami Fig. 8 step 808 and par. 62: a cell's offload potential is determined, illustratively, based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; the small cell planning tool determines an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C; claimed "reduction in traffic for existing cell sites" is illustrated by Goswami's traffic which could be offloaded to a new small cell; Goswami's offload potential of 55% for cell A corresponds to a reduction of 55% in traffic for cell A when a new small cell is deployed in the vicinity of cell A).
Argument 4: Applicants argue that for completeness, the applicant will address some of the allegations made at pages 2-19 of the Office Action regarding the previous arguments made by the applicant in the response filed March 9, 2022. Regarding the Response to Argument 1 on page 3, the Office Action alleges that "Applicant's arguments fail to comply with 37 C.F.R. 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references." The applicant respectfully disagrees. In the After Final Amendment filed March 9, 2022, detailed remarks distinguishing the claims from the prior art were presented at pages 14-16. Accordingly, because all the rejections set forth in the Office Action were particularly addressed in the previous response, the applicant complied with 37 C.F.R. 1.111 (b).
Examiner’s response to Argument 4: The Examiner respectfully disagrees with Applicants’ argument, because the Applicant's arguments do not comply with 37 CFR 1.111(c), because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In regards to the Examiners' responses to arguments in previous office actions, the claims have been amended after the last office action. MPEP 2141.02 recites as follows: "The claimed invention as a whole must be considered"; "Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole". The claims currently amended as a whole are, therefore, interpreted differently from the previous office action, and the arguments presented in the last response no longer apply.
Argument 5: Applicants argue that regarding the Response Argument 2, the Examiner states that "no weight is given to the claimed 'receiving', because the mere existence of 'parameters' implies they have been received at a certain point in time." (Office Action - pages 4-5). The applicant respectfully disagrees. The feature of "receiving parameters associated with an existing network configuration, customer usage and a network demand" are in proper method claim form and accordingly must be given patentable weight. It is not clear how the timing with respect to when the parameters are received is relevant to giving patentable weight to this feature. In any event, the fact that no such time with respect to the receiving feature is claimed does not mean that the feature should be given no patentable weight.
Examiner’s response to Argument 5: The Examiner respectfully disagrees with Applicants’ argument, because the Applicant's arguments do not comply with 37 CFR 1.111(c), because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In this case, no weight is given to claimed "receiving", because the claim does not require a "sending" node, and a mere existence of "parameters" implies that they have been "received"; in other words, a reference teaching "parameters" would anticipate claimed "receiving parameters".
Argument 6: Applicants argue that regarding response to Argument 3, the Office Action states that the feature of "determining candidates for recommendations, ... " as recited in claim 1 should also not be given patentable weight (Office Action - pages 5-6). In particular, the Office Action alleges that "there is no positively recited step of 'making recommendations'; therefore, the claim substrate has no functional relationship with intended use language 'for recommendations of locations ... ". The applicant respectfully disagrees and submits that the feature "determining candidates for recommendations..." is based on the existing network configuration and customer usage, which are recited in the receiving parameters feature of claim 1. In addition, amended claim 1 recites "predicting a performance impact" comprises "determining an offload potential ... based on the determined candidates." Therefore, the determining candidates feature has a relationship with the other features of claim 1 and should properly be given patentable weight.
Examiner’s response to Argument 6: The Examiner respectfully disagrees with Applicants’ argument, because the Applicant's arguments do not comply with 37 CFR 1.111(c), because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In regards to the Examiners' responses to arguments in previous office actions, the claims have been amended after the last office action. MPEP 2141.02 recites as follows: "The claimed invention as a whole must be considered"; "Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole". The claims currently amended as a whole are, therefore, interpreted differently from the previous office action, and the arguments presented in the last response no longer apply.
Argument 7: Applicants argue that regarding the response to Argument 4, the Office Action alleges that "[i]n the art of wireless communications, "candidate cell sites", "potential cell sites", "recommended cell sites", [and] "new cell sites" would all have the same meaning" (Office Action - pages 6-7). The applicant respectfully disagrees. The terms provided on page 7 of the Office Action are not actually recited in claim 1. That is, claim 1 recites "determining candidates for recommendation of locations for potential new cell sites." In addition, the difference between a "candidate cell site" and a "recommended cell site" would be clear to one of ordinary skill in the art based on the plain meaning of these terms, and when further read in light of the specification at least, for example, in paragraphs 0012, 0016, and 0045.
Examiner’s response to Argument 7: The Examiner respectfully disagrees with Applicants’ argument, because the Applicant's arguments do not comply with 37 CFR 1.111(c), because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In this case, claimed "candidates", "recommendations", "potential", "new", are all redundant terms, because they all have the same meaning when they precede claimed "cell sites".
Argument 8: Applicants argue that regarding the response Argument 5, the Office Action at page 7 alleges that the previous arguments do not comply with 37 CFR 1.111 (b). The applicant respectfully disagrees. As discussed above, the previous response filed March 9, 2022 presented particular arguments regarding the prior art rejections on pages 14-16 that meet the requirements of 37 CFR 1.111 (b).
Examiner’s response to Argument 8: The Examiner respectfully disagrees with Applicants’ argument, because the Applicant's arguments do not comply with 37 CFR 1.111(c), because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In regards to the Examiners' responses to arguments in previous office actions, the claims have been amended after the last office action. MPEP 2141.02 recites as follows: "The claimed invention as a whole must be considered"; "Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole". The claims currently amended as a whole are, therefore, interpreted differently from the previous office action, and the arguments presented in the last response no longer apply.
Argument 9: Applicants argue that regarding the response to Argument 6, the Office Action at pages 8-9 states that "there is no positively recited step of 'making recommendations'; therefore, the claim substrate has no functional relationship with intended use language 'for recommendations of locations for potential new cell sites corresponding to sectors with a geographical region associated with the network'. The Office Action further states that the feature is directed to printed matter. The applicant respectfully disagrees. The features of claim 1 do not require a positive step of making recommendations, as alleged in the Office Action. Further, the features of determining candidates, predicting a performance impact and selecting network upgrades are clearly not directed to printed matter and cannot be reasonably interpreted as non-functional descriptive material.
Examiner’s response to Argument 9: The Examiner respectfully disagrees with Applicants’ argument, because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In regards to the Examiners' responses to arguments in previous office actions, the claims have been amended after the last office action. MPEP 2141.02 recites as follows: "The claimed invention as a whole must be considered"; "Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole". The claims currently amended as a whole are, therefore, interpreted differently from the previous office action, and the arguments presented in the last response no longer apply.
	
Claim Objections
Claims 1, 10, 20 are objected to due to the following informalities: Please correct the phrase "predicting a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell sites", in order to match "cell sites" in plural form, as previously used in the same independent claims; this typographical mistake in itself doesn't render the claims indefinite, because a person having ordinary skill would have recognized the intended meaning; however, appropriate correction is required.


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1 (MPEP 2106.03): Claims 1-8, 10-17, 19-22 include claims directed to a process or a machine, which are statutory categories (MPEP 2106); regarding claims 19, 20, the specification doesn't mention the term “non-transitory”; the specification mentions "computer-readable medium" in par. 37, but does not redefine this term; therefore, all transitory embodiments are excluded from claims 19, 20; therefore, the answer in step 1 is YES.
Step 2A prong 1 (MPEP 2106.04): yes, the independent claims recite an abstract idea of a mathematical concept of receiving information associated with an existing network configuration, customer usage, and a network demand; determining candidates for recommendations for locations of potential new cell sites; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. The claimed invention is capable of predicting an offload of existing cell sites based on candidate cell sites, which improves the ability of an access provider to select optimal candidate sites, as explained in par. 16 of the specification. Therefore, the claimed invention provides an improvement to the state-of-the-art prediction tools, which is therefore a specific improvement over prior systems, and claimed step of predicting traffic offload reflects such practical application.
Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8, 10-17, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding the following requirement of the independent claims: “determining candidates for recommendations of locations for potential new cell sites, the locations corresponding to sectors within a geographical region associated with the network”, this phrase is vague and confusing, because the requirements are ambiguous, having more than one reasonable interpretation alternatives:
1. determining candidates for recommendations of locations for potential new cell sites, the locations corresponding to existing sectors within a geographical region associated with the network: this embodiment is supported in the specification par. 27, which describes new cell sites offloading the existing sectors in reference to Fig. 3 of the drawings;
2. determining candidates for recommendations of locations for potential new cell sites, the locations corresponding to sectors of the potential new sites within a geographical region associated with the network: this embodiment is supported in the specification par. 30 in reference Fig. 2 of the drawings, where a new cell site may be a "macro sector on a tall tower"; therefore, the new cell sites may have sectors of their own.
Therefore, claims 1-8, 10-17, 19-22 are ambiguous, and their metes and bounds are not clearly and precisely defined – All the dependent claims depend upon independent claims 1, 10, and 19, and therefore they incorporate all limitations of the independent claims. Amending the claims as in alternative 1 or 2 would overcome indefiniteness and would NOT create a new matter issue, because both alternatives are supported in the specification and drawings. For purposes of examination, the broadest reasonable interpretation is alternative 1.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Claussen (publication number 2006/0223546), hereinafter Claussen, teaches (please refer to Fig. 5) addresses "receiving parameters associated with an existing network configuration" in step 500, determining the base station coordinates, where the coordinates equate to claimed parameters and configuration; step 515 meets claimed "based on customer usage, and a network demand"; step 525 meets the "identifying recommendations for locations of potential new cell sites corresponding to sectors" Claussen Fig. 9 is a 3D chart which can predict the signal attenuation based on cell site locations, i.e. meets the "predicting a performance impact" requirement of the claims.

    PNG
    media_image2.png
    527
    662
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    664
    485
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Townley et al (Pub. No.: US 2015/0031327), hereinafter Townley, and further in view of Fettweis et al (Pub. No.: US 2010/0232529), hereinafter Fettweis, and further in view of Goswami et al (Pub. No.: 2017/0150365), hereinafter Goswami.

Regarding claim 1, Townley teaches a method (please refer to Townley Fig. 6, 7), comprising:
receiving parameters (Townley Fig. 4 step 410, Fig. 6 step 610 and par. 31: planning device receives signal information including power output; power output is an example of a parameter) associated with (claimed "associated with" is very broad, as previously explained) an existing network configuration (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations, which are examples of claimed "network configuration"), customer usage (Townley Fig. 6 step 610 and par. 59: planning device receives time usage information; par. 11: time usage information is information that identifies how quickly network information is transmitted between user devices and cell devices), and a network demand (Townley Fig. 6 step 610 and par. 59: planning device receives demand information; par. 10: demand information is a quantity of network information transmitted between cell devices and user devices during a period of time);

    PNG
    media_image4.png
    101
    690
    media_image4.png
    Greyscale

determining candidates (claimed "determining candidates" equates to Townley's Fig. 7 and par. 74, 78: determine a geographic location for a proposed cell device) for recommendations (Townley teaches in claim 16 "recommending the proposed cell device") of locations for potential new cell sites (claimed "candidates", "recommendations", "potential", "new", are all redundant terms, because they all have the same meaning when they precede claimed "cell sites"), the locations corresponding to cells (Townley's Fig. 7 and par. 74, 78: determine a geographic location for a proposed cell device; par. 79: "cell devices 230 in proximity to proposed cell device 230" – therefore, Townley's locations correspond to new cells, represented with a star, and also to existing cells, represented with circles) within a geographical region associated with (claimed "associated with" is very broad, as previously explained) the network (Townley Fig. 1 and par. 12: where a cell device may be placed in a network), wherein the determining is based on the existing network configuration (Townley par. 62: planning device 250 determines the proposed cell device based on a location of existing cell devices 230, and based on their height and direction; claimed "network configuration" equates to Townley's cell location, height, and direction) and customer usage (Townley Fig. 7 and par. 74, 78: planning device 250 determines a location for proposed cell device 230 where the time usage is below a threshold value; also Fig. 6 step 620 and par. 60: determining a proposed cell device based on the time usage information);

    PNG
    media_image5.png
    498
    671
    media_image5.png
    Greyscale
 
predicting (claimed step of "predicting" is met by "planning" in Townley par. 67, where Townley's planning device makes determinations about predicted interference based on a non-existent, proposed cell) a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell sites"; claimed "performance impact" equates to interference in Townley Fig. 6 step 630 and par. 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par. 71, determined by planning device 250 based on a proposed cell device 230); and
selecting network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) based on the recommendations for potential new cell site locations (Townley Fig. 7 step 720 and par. 78: geographic location of proposed cell device 230), the network demand (Townley Fig. 7 step 710 and par. 78: planning device 250 receives demand information), and the predicted performance impact (claimed "predicted performance impact" equates to Townley's predicted interference in Townley Fig. 6 step 630 and par. 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par. 71, determined by planning device 250 based on a proposed cell device 230).
Townley does not explicitly teach: "corresponding to sectors" claimed in the second limitation; "wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates" claimed in the third limitation.
Fettweis teaches (please refer to Fettweis Fig. 9A) locations for potential new cell sites (Fettweis par. 49: "candidate positions of optional sites for site selection purposes"), the locations corresponding to sectors (Fettweis par. 5: define the configuration of the radio access network in terms of the number of sectors per base station; Fig. 9A represents cell site sectors; par. 49: "a set of positions of base stations or sectors of base stations which cover the planning/optimizing area" – therefore, Fettweis' locations do correspond to sectors, as claimed).

    PNG
    media_image6.png
    383
    551
    media_image6.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, by defining the configuration of the radio access network in terms of the number of sectors per base station, and by defining a set of positions of base stations or sectors of base stations which cover the planning/optimizing area, and by replacing Townley's new cells and existing cells with sectors, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach: "wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates" claimed in the third limitation.
Goswami teaches entirely the third limitation (please refer to Goswami Fig. 8):

    PNG
    media_image7.png
    687
    562
    media_image7.png
    Greyscale

predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) a performance impact on the network (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell in the subset may be determined; par. 62: a cell's offload potential may illustratively be determined based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; claimed "performance impact" equates to Goswami's traffic which could be offloaded) based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell sites; Goswami Fig. 8 step 802 and par. 58: there is a routine that determines small cell candidate locations), wherein the predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) comprises determining an offload potential (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell is determined) corresponding to a reduction in traffic for existing cell sites based on the determined candidates (Goswami Fig. 8 step 808 and par. 62: a cell's offload potential is determined, illustratively, based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; the small cell planning tool determines an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C; claimed "reduction in traffic for existing cell sites" is illustrated by Goswami's traffic which could be offloaded to a new small cell; Goswami's offload potential of 55% for cell A corresponds to a reduction of 55% in traffic for cell A when a new small cell is deployed in the vicinity of cell A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by determining a cell's offload potential based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location, for example, determining an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C, as suggested by Goswami, because wireless communication service providers use predictive models and collected data to determine candidate locations for adding cells to their networks; however, the accuracy of these predictive models and data-gathering techniques is increasingly at issue as the coverage area of a cell decreases; therefore, a planning tool is necessary to classify a search ring as suitable for a coverage solution or a capacity solution, and to identify solutions to improve coverage, e.g., adding a small cell within the search ring, or improve capacity, e.g., splitting a macro cell in or near the search ring (Goswami par. 3, 41).

Regarding claim 5, Townley teaches wherein the existing network configuration (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations) comprises at least one of existing wireless coverage, existing cell site locations (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations), time slot data, or radio resource control (RRC) data.

Regarding claim 6, Townley teaches further comprising: predicting network settings of new cell sites (Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction).

Regarding claim 7, Townley teaches wherein selecting network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) comprises: determining an optimal cell site upgrade (claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration (claimed "site configuration" equates to cell location, height, and direction at the end of Townley par. 62), or available spectrum.

Regarding claim 8, Townley teaches wherein determining an optimal cell site upgrade (broadly claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) includes at least one of adding additional transmission paths transmitters, providing additional carriers, improving a cell antenna, providing additional spectrum, or providing an additional cell site (Townley Fig. 7 step 750 and par. 80: proposed cell site).

Regarding claim 10, Townley teaches a device (Townley Fig. 3 device 300), comprising: 
a transceiver that communicates over a wireless channel (Townley Fig. 3 communication interface 360, par. 25: transceiver to communicate via a wireless connection); 
a memory configured to store instructions (Townley Fig. 3 memory 330); and a processor (Townley Fig. 3 memory 330, processor 320, par. 23: instructions stored in memory and executed by the processor), coupled to the transceiver and the memory (Townley Fig. 3 communication interface 360, memory 330), wherein the processor is configured to execute the instructions stored in the memory (Townley Fig. 3 memory 330, processor 320, par. 23: instructions stored in memory and executed by the processor) to: 
receive parameters (Townley Fig. 4 step 410, Fig. 6 step 610 and par. 31: planning device receives signal information including power output; power output is an example of a parameter) associated with (claimed "associated with" is very broad, as previously explained) an existing network configuration (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations, which are examples of claimed "network configuration"), customer usage (Townley Fig. 6 step 610 and par. 59: planning device receives time usage information; par. 11: time usage information is information that identifies how quickly network information is transmitted between user devices and cell devices), and a network demand (Townley Fig. 6 step 610 and par. 59: planning device receives demand information; par. 10: demand information is a quantity of network information transmitted between cell devices and user devices during a period of time);

    PNG
    media_image4.png
    101
    690
    media_image4.png
    Greyscale

determine candidates (claimed "determining candidates" equates to Townley's Fig. 7 and par. 74, 78: determine a geographic location for a proposed cell device) for recommendations (Townley teaches in claim 16 "recommending the proposed cell device") of locations for potential new cell sites (claimed "candidates", "recommendations", "potential", "new", are all redundant terms, because they all have the same meaning when they precede claimed "cell sites"), the locations corresponding to cells (Townley's Fig. 7 and par. 74, 78: determine a geographic location for a proposed cell device; par. 79: "cell devices 230 in proximity to proposed cell device 230" – therefore, Townley's locations correspond to new cells, represented with a star, and also to existing cells, represented with circles)  within a geographical region associated with (claimed "associated with" is very broad, as previously explained) the network (Townley Fig. 1 and par. 12: where a cell device may be placed in a network), wherein the determining is based on the existing network configuration (Townley par. 62: planning device 250 determines the proposed cell device based on a location of existing cell devices 230, and based on their height and direction; claimed "network configuration" equates to Townley's cell location, height, and direction) and customer usage (Townley Fig. 7 and par. 74, 78: planning device 250 determines a location for proposed cell device 230 where the time usage is below a threshold value; also Fig. 6 step 620 and par. 60: determining a proposed cell device based on the time usage information);

    PNG
    media_image5.png
    498
    671
    media_image5.png
    Greyscale
 
predicting (claimed step of "predicting" is met by "planning" in Townley par. 67, where Townley's planning device makes determinations about predicted interference based on a non-existent, proposed cell) a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell sites"; claimed "performance impact" equates to interference in Townley Fig. 6 step 630 and par. 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par. 71, determined by planning device 250 based on a proposed cell device 230); and
select network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) based on the recommendations for potential new cell site locations (Townley Fig. 7 step 720 and par. 78: geographic location of proposed cell device 230), the network demand (Townley Fig. 7 step 710 and par. 78: planning device 250 receives demand information), and the predicted performance impact (claimed "predicted performance impact" equates to Townley's predicted interference in Townley Fig. 6 step 630 and par. 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par. 71, determined by planning device 250 based on a proposed cell device 230).
Townley does not explicitly teach: "corresponding to sectors" claimed in the second limitation; "wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates" claimed in the third limitation.
Fettweis teaches (please refer to Fettweis Fig. 9A) locations for potential new cell sites (Fettweis par. 49: "candidate positions of optional sites for site selection purposes"), the locations corresponding to sectors (Fettweis par. 5: define the configuration of the radio access network in terms of the number of sectors per base station; Fig. 9A represents cell site sectors; par. 49: "a set of positions of base stations or sectors of base stations which cover the planning/optimizing area" – therefore, Fettweis' locations do correspond to sectors, as claimed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, by defining the configuration of the radio access network in terms of the number of sectors per base station, and by defining a set of positions of base stations or sectors of base stations which cover the planning/optimizing area, and by replacing Townley's new cells and existing cells with sectors, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach: "wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates" claimed in the third limitation.
Goswami teaches entirely the third limitation (please refer to Goswami Fig. 8): predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) a performance impact on the network (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell in the subset may be determined; par. 62: a cell's offload potential may illustratively be determined based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; claimed "performance impact" equates to Goswami's traffic which could be offloaded) based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell sites; Goswami Fig. 8 step 802 and par. 58: there is a routine that determines small cell candidate locations), wherein the predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) comprises determining an offload potential (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell is determined) corresponding to a reduction in traffic for existing cell sites based on the determined candidates (Goswami Fig. 8 step 808 and par. 62: a cell's offload potential is determined, illustratively, based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; the small cell planning tool determines an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C; claimed "reduction in traffic for existing cell sites" is illustrated by Goswami's traffic which could be offloaded to a new small cell; Goswami's offload potential of 55% for cell A corresponds to a reduction of 55% in traffic for cell A when a new small cell is deployed in the vicinity of cell A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by determining a cell's offload potential based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location, for example, determining an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C, as suggested by Goswami, because wireless communication service providers use predictive models and collected data to determine candidate locations for adding cells to their networks; however, the accuracy of these predictive models and data-gathering techniques is increasingly at issue as the coverage area of a cell decreases; therefore, a planning tool is necessary to classify a search ring as suitable for a coverage solution or a capacity solution, and to identify solutions to improve coverage, e.g., adding a small cell within the search ring, or improve capacity, e.g., splitting a macro cell in or near the search ring (Goswami par. 3, 41).

Regarding claim 14, Townley teaches wherein the existing network configuration (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations) comprises at least one of existing wireless coverage, existing cell site locations (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations), time slot data, or radio resource control (RRC) data.  

Regarding claim 15, Townley teaches wherein instructions cause the processor to (Townley Fig. 3 memory 330, processor 320, par. 23: instructions stored in memory and executed by the processor) predict network settings of new cell sites (Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction).

Regarding claim 16, Townley teaches wherein instructions to select network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) further causes the processor to (Townley Fig. 3 memory 330, processor 320, par. 23: instructions stored in memory and executed by the processor): determine an optimal cell site upgrade (claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration (claimed "site configuration" equates to cell location, height, and direction at the end of Townley par. 62), or available spectrum.  

Regarding claim 17, Townley teaches wherein determining the optimal cell site upgrade (broadly claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) includes at least one of adding additional transmission paths, providing additional carriers, improving a cell antenna, providing additional spectrum, or providing an additional cell site (Townley Fig. 7 step 750 and par. 80: proposed cell site).

Regarding claim 19, Townley teaches a non-transitory computer-readable medium (Townley Fig. 3 memory 330) comprising instructions, which, when executed by a processor (Townley Fig. 3 memory 330, processor 320, par. 23: instructions stored in memory and executed by the processor), cause the processor to: 
receive parameters (Townley Fig. 4 step 410, Fig. 6 step 610 and par. 31: planning device receives signal information including power output; power output is an example of a parameter) associated with (claimed "associated with" is very broad, as previously explained) an existing network configuration (Townley Fig. 4 step 410 and par. 61: user inputs specifying cell device types and locations, which are examples of claimed "network configuration"), customer usage (Townley Fig. 6 step 610 and par. 59: planning device receives time usage information; par. 11: time usage information is information that identifies how quickly network information is transmitted between user devices and cell devices), and a network demand (Townley Fig. 6 step 610 and par. 59: planning device receives demand information; par. 10: demand information is a quantity of network information transmitted between cell devices and user devices during a period of time);

    PNG
    media_image4.png
    101
    690
    media_image4.png
    Greyscale

determine candidates (claimed "determining candidates" equates to Townley's Fig. 7 and par. 74, 78: determine a geographic location for a proposed cell device) for recommendations (Townley teaches in claim 16 "recommending the proposed cell device") of locations for potential new cell sites (claimed "candidates", "recommendations", "potential", "new", are all redundant terms, because they all have the same meaning when they precede claimed "cell sites"), the locations corresponding to cells (Townley's Fig. 7 and par. 74, 78: determine a geographic location for a proposed cell device; par. 79: "cell devices 230 in proximity to proposed cell device 230" – therefore, Townley's locations correspond to new cells, represented with a star, and also to existing cells, represented with circles)  within a geographical region associated with (claimed "associated with" is very broad, as previously explained) the network (Townley Fig. 1 and par. 12: where a cell device may be placed in a network), wherein the determining is based on the existing network configuration (Townley par. 62: planning device 250 determines the proposed cell device based on a location of existing cell devices 230, and based on their height and direction; claimed "network configuration" equates to Townley's cell location, height, and direction) and customer usage (Townley Fig. 7 and par. 74, 78: planning device 250 determines a location for proposed cell device 230 where the time usage is below a threshold value; also Fig. 6 step 620 and par. 60: determining a proposed cell device based on the time usage information);

    PNG
    media_image5.png
    498
    671
    media_image5.png
    Greyscale
 
predicting (claimed step of "predicting" is met by "planning" in Townley par. 67, where Townley's planning device makes determinations about predicted interference based on a non-existent, proposed cell) a performance impact on the network based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell sites"; claimed "performance impact" equates to interference in Townley Fig. 6 step 630 and par. 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par. 71, determined by planning device 250 based on a proposed cell device 230); and
select network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par. 80: proposed cell site locations, types, height, and direction) based on the recommendations for potential new cell site locations (Townley Fig. 7 step 720 and par. 78: geographic location of proposed cell device 230), the network demand (Townley Fig. 7 step 710 and par. 78: planning device 250 receives demand information), and the predicted performance impact (claimed "predicted performance impact" equates to Townley's predicted interference in Townley Fig. 6 step 630 and par. 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par. 71, determined by planning device 250 based on a proposed cell device 230).
Townley does not explicitly teach: "corresponding to sectors" claimed in the second limitation; "wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates" claimed in the third limitation.
Fettweis teaches (please refer to Fettweis Fig. 9A) locations for potential new cell sites (Fettweis par. 49: "candidate positions of optional sites for site selection purposes"), the locations corresponding to sectors (Fettweis par. 5: define the configuration of the radio access network in terms of the number of sectors per base station; Fig. 9A represents cell site sectors; par. 49: "a set of positions of base stations or sectors of base stations which cover the planning/optimizing area" – therefore, Fettweis' locations do correspond to sectors, as claimed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, by defining the configuration of the radio access network in terms of the number of sectors per base station, and by defining a set of positions of base stations or sectors of base stations which cover the planning/optimizing area, and by replacing Townley's new cells and existing cells with sectors, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach: "wherein the predicting comprises determining an offload potential corresponding to a reduction in traffic for existing cell sites based on the determined candidates" claimed in the third limitation.
Goswami teaches entirely the third limitation (please refer to Goswami Fig. 8): predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) a performance impact on the network (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell in the subset may be determined; par. 62: a cell's offload potential may illustratively be determined based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; claimed "performance impact" equates to Goswami's traffic which could be offloaded) based on the determined candidates for recommendations of locations for potential new cell site (interpreted as "new cell sites; Goswami Fig. 8 step 802 and par. 58: there is a routine that determines small cell candidate locations), wherein the predicting (Goswami Fig. 8 and par. 59: the cell is predicted to provide coverage) comprises determining an offload potential (Goswami Fig. 8 step 808 and par. 60: a capacity and offload potential of each cell is determined) corresponding to a reduction in traffic for existing cell sites based on the determined candidates (Goswami Fig. 8 step 808 and par. 62: a cell's offload potential is determined, illustratively, based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location; the small cell planning tool determines an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C; claimed "reduction in traffic for existing cell sites" is illustrated by Goswami's traffic which could be offloaded to a new small cell; Goswami's offload potential of 55% for cell A corresponds to a reduction of 55% in traffic for cell A when a new small cell is deployed in the vicinity of cell A).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by determining a cell's offload potential based on the percentage of the cell's traffic that could be offloaded to a small cell deployed in the candidate location, for example, determining an offload potential of 55% for cell A, 1% for cell B, and 6% for cell C, as suggested by Goswami, because wireless communication service providers use predictive models and collected data to determine candidate locations for adding cells to their networks; however, the accuracy of these predictive models and data-gathering techniques is increasingly at issue as the coverage area of a cell decreases; therefore, a planning tool is necessary to classify a search ring as suitable for a coverage solution or a capacity solution, and to identify solutions to improve coverage, e.g., adding a small cell within the search ring, or improve capacity, e.g., splitting a macro cell in or near the search ring (Goswami par. 3, 41).

Claims 2, 3, 11, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Townley, in view of Fettweis, in view of Goswami, and further in view of Kauser et al (international publication number WO2010/017219A2), hereinafter Kauser.

Regarding claim 2, Townley does not explicitly teach claimed "identifying bins associated with each sector in the geographical region; and determining, for each sector, inter-site radii between the existing cell sites and potential new cell sites".
Fettweis teaches (please refer to Fettweis Fig. 9A) identifying bins associated with each sector (Fettweis par. 98: a sector antenna with a 3 dB angle of 65 degree, and a spatial bin derived therefrom) in the geographical region (Fettweis par. 22: geographical profile of the area).

    PNG
    media_image6.png
    383
    551
    media_image6.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by deriving special bins from sector antennae, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach claimed "determining, for each sector, inter-site radii between the existing cell sites and potential new cell sites".
Kauser teaches (please refer to Kauser Fig. 15) determining, for each sector (Kauser page 26 lines 20-30 in reference to Fig. 15: cellular network 400 includes a plurality of hexagonally shaped cells 410 each including three sectors), inter-site radii (Kauser Fig. 15: see lines connecting base stations 102, also illustrated in Fig. 16) between the existing cell sites (Kauser Fig. 13 base stations 102) and potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed).

    PNG
    media_image8.png
    448
    381
    media_image8.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells, as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Regarding claim 3, Townley does not explicitly teach claimed "identifying bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; excluding potential new cell sites which are within a predetermined proximity to the existing cell sites; and selecting a new cell site associated with bins having the largest amount of traffic".
Fettweis teaches (please refer to Fettweis Fig. 9A) identifying bins having inter-site radii (Fettweis Fig. 9A shows triangular-shaped bins; par. 109: path finding between two multi-antennas; the multi-antennas are located at the base stations; claimed "inter-site radii" equate to Fettweis' paths) which are associated with the existing cell sites that serve a largest amount of traffic (Fettweis par. 7: "areas of high traffic density") to determine locations for potential new cell sites (Fettweis par. 49: "candidate positions of optional sites for site selection purposes"); selecting a new cell site (Fettweis par. 49: "candidate positions of optional sites for site selection purposes") associated with bins (Fettweis par. 101: spatial bins are defined by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna; the multi-antenna operate at a base station) having the largest amount of traffic (Fettweis par. 7: "areas of high traffic density").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by addressing areas of high traffic density, and by defining spatial bins by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna, the multi-antenna operating at a base station, and by performing ray tracing limited to path finding between two multi-antennas, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach claimed "excluding potential new cell sites which are within a predetermined proximity to the existing cell sites".
Kauser teaches excluding potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed) which are within a predetermined proximity to the existing cell sites (Kauser Fig. 13 base stations 102, each base station 102 is located on a vertex of an hexagon, which excludes any base station from being at a smaller distance from another base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Regarding claim 11, Townley does not explicitly teach claimed "identify bins associated with each sector in the geographical region; and determine, for each sector, inter-site radii between the existing cell sites and potential new cell sites".
Fettweis teaches (please refer to Fettweis Fig. 9A) identify bins associated with each sector (Fettweis par. 98: a sector antenna with a 3 dB angle of 65 degree, and a spatial bin derived therefrom) in the geographical region (Fettweis par. 22: geographical profile of the area).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by deriving special bins from sector antennae, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach claimed "determine, for each sector, inter-site radii between the existing cell sites and potential new cell sites".
Kauser teaches (please refer to Kauser Fig. 15) determine, for each sector (Kauser page 26 lines 20-30 in reference to Fig. 15: cellular network 400 includes a plurality of hexagonally shaped cells 410 each including three sectors), inter-site radii (Kauser Fig. 15: see lines connecting base stations 102, also illustrated in Fig. 16) between the existing cell sites (Kauser Fig. 13 base stations 102) and potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells, as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Regarding claim 12, Townley does not explicitly teach claimed "identify bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; exclude potential new cell sites which are within a predetermined proximity to the existing cell sites; and select a new cell site associated with bins having the largest amount of traffic".
Fettweis teaches (please refer to Fettweis Fig. 9A) identify bins having inter-site radii (Fettweis Fig. 9A shows triangular-shaped bins; par. 109: path finding between two multi-antennas; the multi-antennas are located at the base stations; claimed "inter-site radii" equate to Fettweis' paths) which are associated with the existing cell sites that serve a largest amount of traffic (Fettweis par. 7: "areas of high traffic density") to determine locations for potential new cell sites (Fettweis par. 49: "candidate positions of optional sites for site selection purposes"); select a new cell site (Fettweis par. 49: "candidate positions of optional sites for site selection purposes") associated with bins (Fettweis par. 101: spatial bins are defined by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna; the multi-antenna operate at a base station) having the largest amount of traffic (Fettweis par. 7: "areas of high traffic density").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by addressing areas of high traffic density, and by defining spatial bins by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna, the multi-antenna operating at a base station, and by performing ray tracing limited to path finding between two multi-antennas, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach claimed "exclude potential new cell sites which are within a predetermined proximity to the existing cell sites".
Kauser teaches exclude potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed) which are within a predetermined proximity to the existing cell sites (Kauser Fig. 13 base stations 102, each base station 102 is located on a vertex of an hexagon, which excludes any base station from being at a smaller distance from another base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Regarding claim 20, Townley does not explicitly teach claimed "identify bins associated with each sector in the geographical region; and determine, for each sector, inter-site radii between the existing cell sites and potential new cell sites".
Fettweis teaches (please refer to Fettweis Fig. 9A) identify bins associated with each sector (Fettweis par. 98: a sector antenna with a 3 dB angle of 65 degree, and a spatial bin derived therefrom) in the geographical region (Fettweis par. 22: geographical profile of the area).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by deriving special bins from sector antennae, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par. 6, 7).
Townley as modified does not explicitly teach claimed "determine, for each sector, inter-site radii between the existing cell sites and potential new cell sites".
Kauser teaches (please refer to Kauser Fig. 15) determine, for each sector (Kauser page 26 lines 20-30 in reference to Fig. 15: cellular network 400 includes a plurality of hexagonally shaped cells 410 each including three sectors), inter-site radii (Kauser Fig. 15: see lines connecting base stations 102, also illustrated in Fig. 16) between the existing cell sites (Kauser Fig. 13 base stations 102) and potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed).

    PNG
    media_image8.png
    448
    381
    media_image8.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells, as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Townley, in view of Fettweis, in view of Goswami, in view of Kauser, and further in view of Gacanin (publication number EP 3068176), hereinafter Gacanin.

Regarding claim 4, Townley as modified does not explicitly teach claimed "selecting additional new cell site placements iteratively which exclude overlapping wireless coverage, wherein each additional new cell site placement is associated with reduced traffic for the existing cell sites".
Gacanin teaches selecting additional new cell site placements iteratively (Gacanin par. 24: this process of collection of load information and adjustment of coverage is done iteratively) which exclude overlapping wireless coverage (Gacanin Fig. 7A, the coverages of Femto 1 and Femto 3 do not overlap), wherein each additional new cell site placement is associated with reduced traffic for the existing cell sites (Gacanin par. 24: suitable candidate neighbor cells are then identified and their power is increased in order to offload users from the highly loaded cells).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by identifying suitable candidate neighbor cells, and increasing their power in order to offload users from the highly loaded cells, and by implementing a process of collection of load information and adjustment of coverage which is done iteratively, as suggested by Gacanin, in order to provide a multi-vendor optimization method for femtocell networks wherein cell overload can be prevented (Gacanin par. 5).

Regarding claim 13, Townley as modified does not explicitly teach claimed "select additional new cell site placements iteratively which exclude overlapping wireless coverage, wherein each additional new cell site placement is associated with reduced traffic for the existing cell sites".
Gacanin teaches to select additional new cell site placements iteratively (Gacanin par. 24: this process of collection of load information and adjustment of coverage is done iteratively) which exclude overlapping wireless coverage (Gacanin Fig. 7A, the coverages of Femto 1 and Femto 3 do not overlap), wherein each additional new cell site placement is associated with reduced traffic for the existing cell sites (Gacanin par. 24: suitable candidate neighbor cells are then identified and their power is increased in order to offload users from the highly loaded cells).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by identifying suitable candidate neighbor cells, and increasing their power in order to offload users from the highly loaded cells, and by implementing a process of collection of load information and adjustment of coverage which is done iteratively, as suggested by Gacanin, in order to provide a multi-vendor optimization method for femtocell networks wherein cell overload can be prevented (Gacanin par. 5).

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Townley, in view of Fettweis, in view of Goswami, and further in view of Sofman et al (publication number 2015/0334576), hereinafter Sofman.

Regarding claim 21, Townley as modified does not explicitly teach claimed "producing a ranked list for locations of the potential new cell sites, wherein the ranked list is based upon an improvement each potential new cell site provides with respect to traffic exchanged by the existing cell sites".
Sofman teaches (please refer to Sofman Fig. 11 and par. 86): producing a ranked list for locations of the potential new cell sites (Sofman par. 86: the output of the traffic offload analyzer is a ranked list of hotspots, i.e., proposed small cell locations, in decreasing order of corresponding traffic offloads, as shown in FIG. 11), wherein the ranked list is based upon an improvement each potential new cell site provides with respect to traffic exchanged by the existing cell sites (Sofman par. 86: FIG. 11 represents a ranked list of proposed small cell locations, in decreasing order of traffic offloads; par. 91: the table in Fig. 11 shows offload traffic, as % of total traffic; par. 58: the hotspot location estimator 16 estimates the location of a hotspot where a small cell should be placed to offload traffic from the macro cell).

    PNG
    media_image9.png
    530
    1223
    media_image9.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by deploying a traffic offload analyzer which outputs a ranked list of hotspots, i.e., proposed small cell locations, in decreasing order of corresponding traffic offloads, and deploying a  hotspot location estimator which estimates the location of a hotspot where a small cell should be placed to offload traffic from the macro cell, as suggested by Sofman, in order to provide a method for accurately identifying traffic hotspots in a communication network for effectively placing small cells within a current macro cell network, and for placing small cells in hotspot locations in a way that effectively offloads traffic from the corresponding macro cell (Sofman par. 51).

Regarding claim 22, Townley as modified does not explicitly teach claimed "producing a ranked list for locations of the potential new cell sites, wherein the ranked list is based upon an improvement each potential new cell site provides with respect to traffic exchanged by the existing cell sites".
Sofman teaches (please refer to Sofman Fig. 11 and par. 86): producing a ranked list for locations of the potential new cell sites (Sofman par. 86: the output of the traffic offload analyzer is a ranked list of hotspots, i.e., proposed small cell locations, in decreasing order of corresponding traffic offloads, as shown in FIG. 11), wherein the ranked list is based upon an improvement each potential new cell site provides with respect to traffic exchanged by the existing cell sites (Sofman par. 86: FIG. 11 represents a ranked list of proposed small cell locations, in decreasing order of traffic offloads; par. 91: the table in Fig. 11 shows offload traffic, as % of total traffic; par. 58: the hotspot location estimator 16 estimates the location of a hotspot where a small cell should be placed to offload traffic from the macro cell).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by deploying a traffic offload analyzer which outputs a ranked list of hotspots, i.e., proposed small cell locations, in decreasing order of corresponding traffic offloads, and deploying a  hotspot location estimator which estimates the location of a hotspot where a small cell should be placed to offload traffic from the macro cell, as suggested by Sofman, in order to provide a method for accurately identifying traffic hotspots in a communication network for effectively placing small cells within a current macro cell network, and for placing small cells in hotspot locations in a way that effectively offloads traffic from the corresponding macro cell (Sofman par. 51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644